DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry et al. (USPGPUB 2012/0289378—hereinafter “Sperry”).
As to Claim 1, Sperry teaches a movement communication system (See Fig. 7), comprising: 
a movement supporting Operating System (OS) (Fig. 7 at 522 and Pg. 4, ¶ 51) runnable on a computing device (Fig. 7 at 500 and Pgs. 4-5, ¶ 48); and 
(Figs. 1, 2 and 7 at 130 and Pg. 2, ¶ 30 and Pg. 3, ¶ 46) having a wireless sensor communication unit (Fig. 7 at 150 and Pg. 1, ¶ 4) and disposed on or integrated with a movable object (Fig. 1 at 100); 
wherein the OS comprises a file configured with instructions to execute commands to enable usage of said at least one external movement sensor (Pg. 4, ¶’s 50- 51), 
whereby the movement communication system facilitates direct communication between said computing device and said at least one external movement sensor (Pg. 3, ¶ 47 and Pg. 4, ¶ 51).
As to Claim 2, Sperry teaches that the OS is a *Nix OS (Pg. 4, ¶ 51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry in view of Hwang (USPGPUB 2017/0164293—hereinafter “Hwang”).
As to Claim 3, Sperry fails to teach that the OS comprises a file configured with instructions to execute commands to enable selective usage of the device movement sensors of the computing device.  Examiner cites Hwang to teach enabling selective usage of the device movement sensors of the computing device (Pg. 8, ¶ 145 and Pg. 10, ¶ 188). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to enable selective usage of the device movement sensors, as taught by Hwang, in the computing device taught by Sperry, in order to enhance resource use efficiency (Hwang, Pg. 13, ¶ 241).

Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Sperry.
As to Claim 4, Hwang teaches a computing device (See Fig. 12 and Fig. 13 at Phone and Fig. 16 at 16020 and Pg. 8, ¶ 160) with device movement sensors (Fig. 12 at 12040 and Fig. 13 at Motion sensors for Phone and Pg. 1, ¶ 2 and Pg. 9, ¶ 163) and 
an application (Pg. 5, ¶ 94) capable of enabling selective usage of at least one external movement sensor (See Fig. 16 at 16010 or 16030 and Pg. 8, ¶ 145 and Pg. 10, ¶ 188 and 190) having a wireless sensor communication unit (Fig. 12 at 12020 and Fig. 13 at Motion sensors for Watch and Pg. 3, ¶ 56); and 
capable of neutralizing the device movement sensors during said selective usage of said at least one external movement sensor (Pg. 10, ¶’s 188-190).
Hwang fails to teach a *Nix based OS, wherein the *Nix based OS comprises a file configured with instructions to execute commands. Examiner cites Sperry to teach a *Nix based OS, wherein the *Nix based OS comprises a file configured with instructions to execute commands (Pg. 4, ¶’s 50- 51). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a *Nix based OS, wherein the *Nix based OS comprises a file configured with instructions to execute commands, as taught by Sperry, in the computing device taught by Hwang, in order to properly interact with an application program interface and carryout various applications associated with activity data (Sperry, Pg. 4, ¶ 51).
As to Claim 5, Hwang teaches that the file is modified to include instructions to execute commands to operate applications that use movement data, wherein the (Pg. 1, ¶ 6 and Pg. 8, ¶ 157).
As to Claim 6, Hwang teaches a method of facilitating direct communication between a computing device that has integrated device movement sensors (See Fig. 12 at 12040 and Fig. 13 at Motion Sensors for Phone and Fig. 16 at 16020 and Pg. 8, ¶ 160 and Pg. 9, ¶ 163) and 
at least one external movement sensor (Fig. 13 at Motion sensors for Watch and Fig. 16 at 16010 or 16030 and Pg. 1, ¶ 2 and Pg. 9, ¶ 163) having a wireless sensor communication unit (Fig. 12 at 12020 and Pg. 3, ¶ 56), 
enable selective usage of the at least one external movement sensor (See Fig. 16 and Pg. 8, ¶ 145 and Pg. 10, ¶ 188 and 190); and capable of neutralizing the device movement sensors during said selective usage of said at least one external movement sensor (Pg. 10, ¶’s 188-190).
Hwang fails to teach a *Nix OS, and running one or more files of said *Nix OS with instructions to execute commands. Examiner cites Sperry to a *Nix OS, and running one or more files of said *Nix OS with instructions to execute commands.  (Pg. 4, ¶’s 50- 51). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a *Nix OS, and running one or more files of said *Nix OS with instructions to execute commands., as taught by Sperry, in the method taught by Hwang, in order to properly interact with an application program interface and carryout various applications associated with activity data (Sperry, Pg. 4, ¶ 51).
Claim 7, Hwang teaches selective usage of one or more external movement sensors and one or more internal movement sensors (See Fig. 16 and Pg. 10, ¶’s 188-190).
As to Claim 8, Hwang fails to teach running a plurality of *Nix supported training games on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS. Examiner cites Sperry to teach running a plurality of *Nix supported training games on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS (See Fig. 8 and Pg. 4, ¶’s 52-55 – note “number of movements, calories burned, and progress toward various pre-set goals”).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a plurality of *Nix supported training games, as taught by Sperry, in the computing device taught by Hwang, in order to provide a user with an activity analysis (Pg. 1, ¶ 8).
As to Claim 9, Hwang fails to teach running a plurality of *Nix supported training applications on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS. Examiner cites Sperry to teach running a plurality of *Nix supported training applications on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS (See Fig. 8 and Pg. 4, ¶’s 51-55 – note “various applications associated with the activity data 145” and “number of movements, calories burned, and progress toward various pre-set goals”).  At the time of the effective filing date of the (Pg. 1, ¶ 8).
As to Claim 10, Hwang fails to teach running a plurality of *Nix supported treatment applications on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS. Examiner cites Sperry to teach running a plurality of *Nix supported treatment applications on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS. (See Fig. 8 and Pg. 4, ¶’s 51-55 – note “various applications associated with the activity data 145” and “number of movements, calories burned, and progress toward various pre-set goals”).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a plurality of *Nix supported treatment applications, as taught by Sperry, in the computing device taught by Hwang, in order to provide a user with an activity analysis (Pg. 1, ¶ 8).
As to Claim 11, Hwang fails to teach running a plurality of *Nix supported challenge games on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS. Examiner cites Sperry to teach running a plurality of *Nix supported challenge games on the computing device, wherein the training games use movement data communicated from the one or more external movements sensors to the *Nix OS (See Fig. 9 and Pgs. 4-5, ¶ 58). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a plurality of *Nix supported challenge games, as taught by Sperry, in the computing device taught by Hwang, in order to provide a user with activity analysis (Pg. 1, ¶ 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al.		USPGPUB 2009/0171616
Raheman		USPGPUB 2011/0046519
Walke et al.		USPGPUB 2014/0336947
Choi			USPGPUB 2015/0051867










Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


02/22/2021